internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b01-plr-122440-00 date date x state date date property a b c d e this letter responds to your submission of date together with subsequent correspondence in which x is requesting a ruling that the rental income received by x from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was organized in state on date and intends to elect under sec_1362 to be an s_corporation effective date x has c_corporation earnings_and_profits x is engaged in owning leasing and operating and maintaining property an office building with an average of a tenants x leases space to tenants under leases ranging in length from two to five years or under tenant-at-will arrangements tenants pay fixed minimum rental plus a percentage of operating_expenses they are responsible for keeping leased space in a safe and sanitary condition and for paying separately metered utilities x is responsible for inspecting maintaining and repairing all structural plr-122440-00 portions of the building including the roof walls floors ceilings foundation wiring plumbing hvac elevators and similar equipment except for equipment and alterations owned or made by the tenant x is also responsible for all outside and common area maintenance and performs work for the tenants such as replacing light fixtures painting and replacement of carpeting in addition to the services provided to tenants x handles the usual leasing and administrative functions involved in managing real_estate x’s gross rental income for the and taxable years totaled b and c respectively and its related expenses excluding depreciation and amortization totaled d and e respectively law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as represented by x in this ruling_request we conclude that the rents x received from property are not passive_investment_income under plr-122440-00 sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x’s eligibility to elect s_corporation status further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative s david r haglund sincerely senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
